DETAILED ACTION
This Action is responsive to the communication filed on 04/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0043843), in view of Kwang (KR 2019-0024633 A).

Regarding claim 1, Liu (see, e.g., FIG. 8A – FIG. 8E) discloses method for transferring and bonding devices, the method comprising:
forming an adhesive layer (not shown) on a carrier 170, wherein the carrier 170 and the adhesive layer (not shown) are configured to transmit light 196a (Para 0076);
attaching a plurality of arranged devices 172 onto the adhesive layer (not shown), the plurality of devices 172 comprising a plurality of first electrodes 174 respectively (Para 0078);
forming a plurality of second electrodes 192 of a substrate 190 (Para 0079);
aligning the carrier 170 with the substrate 190 so that the plurality of first electrodes 174 and the plurality of second electrodes 192 overlap each other (Para 0079);
adjoining the aligned carrier 170 to the substrate 190 (Para 0080);
bonding the plurality of devices 172’ to the second electrodes 192 respectively by radiating the light onto the carrier 170 (Para 0080); and
releasing the carrier 170 from the substrate 190 to which the plurality of devices 172’ are bonded (Para 0081),
wherein a bonding force between the plurality of devices 172’ and the second electrodes 192 becomes higher than a bonding force between the adhesive layer (not shown) and the plurality of devices 172’ due to the radiating of the light 196a (Para 0081).
Although Liu shows substantial features of the claimed invention, Liu fails to expressly teach an infrared light and forming a polymer film on the substrate.
Liu does, however, teach that the laser light 196a includes an excimer laser light or other applicable light source (Para 0080). 
Kwang teaches that laser light 40 may be light from helium-neon laser light, argon laser light, UV laser light, IR laser light, or excimer laser light (Para 0043). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either excimer laser light or IR laser light in Liu’s device as the laser light because these light sources were recognized in the semiconductor art for their use as providing laser-generated heat for bonding, as taught by Liu, and selecting between known equivalents would be within the level of ordinary skill in the art.
Kwang (see, e.g., FIG.3 – FIG. 6) further discloses forming a polymer film 20 (22, 24, 26) on the substrate 10 for the purpose of protecting the substrate pad and the chip pad (Para 0025, Para 0029-Para 0031, Para 0038, Para 0046, Para 0059). The combination of Liu/Kwang further teaches forming a polymer film 20 (22, 24, 26) (of Kwang) on a plurality of second electrodes 192 (of Liu) of a substrate 190 (of Liu). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer film of Kwang on the plurality of second electrodes of the substrate of Liu for the purpose of protecting the substrate pad and the chip pad (Para 0059).

Regarding claim 4, The combination of Liu (see, e.g., FIG. 8A – FIG. 8E) / Kwang (see, e.g., FIG.3 – FIG. 6) teaches forming a plurality of solders 24 (of Kwang) on the plurality of first electrodes 174 (of Liu) respectively, wherein the plurality of solders 24 (of Kwang) are reflow-treated and bonded to the second electrodes 192 (of Kwang) respectively due to the radiating of the infrared light 40 (of Kwang) (Kwang: Para 0045, Para 0059; Liu: Para 0078, Para 0079). 

Regarding claim 5, Kwang (see, e.g., FIG.3 – FIG. 6) teaches that the polymer film 20 surrounds and caps the plurality of solders 24 while the plurality of solders 24 are reflow-treated (Para 0045).

Regarding claim 6, Kwang (see, e.g., FIG.3 – FIG. 6) teaches that the polymer film 20 comprises a thermo-curable polymer resin 22 (Para 0030).

Regarding claim 11, The combination of Liu (see, e.g., FIG. 8A – FIG. 8E) / Kwang (see, e.g., FIG.3 – FIG. 6) teaches that the polymer film 20 (of Kwang) comprises solder powder 24 (of Kwang), and the solder powder 24 (of Kwang) bonds the plurality of first electrodes 174 (of Liu) and the plurality of second electrodes 192 (of Liu) therebetween due to the radiating of the infrared light 40 (of Kwang) (Kwang: 0045; Liu: Para 0078, Para 0079). 
Regarding claim 12, Liu (see, e.g., FIG. 8A – FIG. 8E) teaches that the carrier 170 is a transparent substrate (para 0076).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0043843), in view of Kwang (KR 2019-0024633 A), and further in view of Wang (US 2021/0272935).

Regarding claim 2, Liu (see, e.g., FIG. 8A – FIG. 8E) teaches an adhesive layer (not shown) (Para 0076). However, Kwang/Liu fail to expressly teach that the adhesive layer comprises a polymer material capable of transmitting about 50 % to about 99% of the infrared light.
Wang (see, e.g., FIG. 5), on the other hand, the adhesive layer 510 comprises a polymer material capable of transmitting about 50 % to about 99% of the infrared light for the purpose of utilizing a material that that has sufficient adhesion to hold chips in place but allows for selective removal of the chips using a transfer substrate (Para 0026, Para 0027). 
Examiner Note: The polymer material of Wang is of the same polymer material as disclosed by applicant (see, e.g., Para 0035, Para 0036 of the disclosure, as originally filed), which would result in the claimed properties of transmitting about 50 % to about 99% of the infrared light. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Liu to be the polymer material capable of transmitting about 50 % to about 99% of the infrared light as described in Wang for the purpose of utilizing a material that has sufficient adhesion to hold chips in place but allows for selective removal of the chips using a transfer substrate (Para 0027). 


Regarding claim 3, Wang (see, e.g., FIG. 5) teaches that the polymer material 510 comprises polydimethylsiloxane (Para 0026).

Allowable Subject Matter
Claims 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817